DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 10, 16, 28, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moller (US # 5,148,943). With respect to claim 2, the Moller reference discloses a feeder module (Col. 1, ll. 7-14) comprising a plurality of feeder units arranged in a spokes-like configuration in a single level (Fig. 3), the plurality of feeder units being two to eight in number, each feeder unit comprising a storage hopper (12), a weighing cell (14), a conveyer (16a), and a discharge end (17); and
a common receiving container (30) connected to the discharge end of each feeder unit, each feeder unit extending radially outwards from an imaginary inner circle defined by the discharge ends of the plurality of feeder units in the common receiving container to an imaginary outer circle defined by radially 
	With respect to claim 10, Moller has a master controller (50).
	With respect to claim 16, the diameter of the common receiving container (30) is larger than the imaginary circle formed from the discharge ends of the conveyors (17).
	With respect to claim 28, this is simply the method of use of the system shown in Moller.
	With respect to claim 29, it is clear from Figure 2 that the discharge end of the conveyors are above the throat of the receiving container (30).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 and 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Sanderson et al (US # 6,474,372). With respect to claim 3, Moller shows only 4 feeder units, but expanding the number of feeder units to allow for more ingredients to be metered out would have been obvious as shown by the example of Sanderson (Fig. 2). It would have been obvious to the ordinary practioner to increase the number of feeder units to deliver more ingredients1.
With respect to claims 19-25, obviously the size of the common receiving container (30) would have been optimized based on the number of feeder units (which take up physical space), the amount of ingredients that would be mixed together in the common unit, and the available floor space for the machine2.

Claims 4, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Diem (US # 5,753,868). With respect to claims 4 and 11, Moller show a refill unit (15), which must inherently have a refill value at the bottom of the refill hopper (15) or else it would empty itself immediately into the weighing hopper, but it does not have a weight indicator associated with the refill unit (15). However, the Diem reference shows that it was known to equip the refill hopper with its own weight indicator (12), and it would have been obvious to the ordinary practioner to equip the refill hoppers (15) of Moller with weight indicators to allow the controller to determine, among other things, when the refill unit was empty and needed to be replaced.
With respect to claim 12, although the various parts of the machine, such as the hoppers and the conveyors, are not disclosed as being vibrationally isolated from the weighing cell of the other parts of the machine, but it was known to isolate various parts of the machine, such as the weighing hoppers, from other parts of the machine using bellows and other flexible joints to uncouple the various parts of the machine from vibrations arising in other parts as shown by the example of Diem (Col. 4, ll. 28-54), and it would have been obvious to place vibration isolators between the various parts of the machine of Moller to reduce the effects of noise on the accuracy of the weight signal.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Beal et al (US # 6,774,318) and Hansen (US # 8,729,410). Moller does not expressly state that the various parts of the machine, such as the hoppers and the conveyor, are releasable from the main body of the machine, but it was known to make the hoppers releasable as shown by the example of Beal (Abs.), or to make the product conveyor releasable as shown by the example of Hansen (Title), so it would have been obvious to the ordinary practioner to make the various parts of the system of Moller removable for cleaning.

Claims 6, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Bersano (US # 4,212,543). Moller shows conveyors with only a single screw, but dual screw conveyors were known as shown by the example of Bersano, and were known to have several advantages over single screw conveyors (Col. 1, ll. 11-41), so it would have been obvious to modify the system of Moller to include a dual screw conveyor for better efficiency in conveying granular material.
With respect to claims 26 and 27, obviously the size of the common receiving container (30) would have been optimized based on the number of feeder units (which take up physical space), the amount of ingredients that would be mixed together in the common unit, and the available floor space for the machine

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Fujimura et al (US # 5,340,949) and Hune (US # 3,845,856). With respect to claims 13 and 14, the use of flat tube housings for screw conveyors was known as shown by the examples of Fujimura (Element 4 in Figs. 3 & 7) and Hune (Col. 3, ll. 37-44), and it would have been an obvious substitution for the tubular housing for the screw conveyors of Moller motivated by their art recognized functional equivalence3.
With respect to claim 15, placing a housing (casing) around the entire machine to keep contamination out, to protect the various parts of the machine from damage, and to prevent dust from escaping and contaminating the factory, would have been obvious to the ordinary practioner for the reasons just mentioned.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Inoue et al (US # 4,817,026). The use of filters to remove vibrations from a weighing signal were well known as shown by the example of Inoue (Abs.), and it would have been obvious to program the controller (50) of Moller to filter out vibrational noise from the weighing signal to improve the accuracy of the weight signal.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moller (US # 5,148,943) in view of Hyer (US # 5,524,796). Moller does not include a stirrer device in the storage hopper (12), but Hyer discloses that it was known to include an agitator (70) in the storage hopper to break up the power and to prevent bridging and to break up clumps, so it would have been obvious to the ordinary practioner to include a stirrer in the storage hoppers (12) for the same reasons.

Conclusion
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The general idea of having screw conveyors with variable pitch or variable diameters was known in general, but there is no motive in the art of record to modify the system of Moller to have, among other things, a twin screw conveyor with either a variable pitch or a variable diameter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub # 2018/0143066 (Scott) shows a device similar to applicant’s claim 2, but applicant’s priority date is eariler. US # 6,474,372 (Sanderson et al) shows a setup similar to applicant’s claim 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See, also, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
        2 See MPEP § 2144.05(II).
        3 See MPEP §§ 2144.06 & 2144.07.